     Case: 1:20-cv-02651 Document #: 29 Filed: 11/23/20 Page 1 of 2 PageID #:101

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

Getten Credit Company
                                  Plaintiff,
v.                                                     Case No.: 1:20−cv−02651
                                                       Honorable Edmond E. Chang
Fair Isaac Corporation
                                  Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, November 23, 2020:


        MINUTE entry before the Honorable Edmond E. Chang: This entry is being
posted on the docket of the related FICO cases: (1) Sky Federal Credit Union v. Fair Isaac
Corp., No. 20−cv−02114; (2) First Choice Federal Credit Union v. Fair Isaac Corp., No.
20−cv−02516; (3) Amalgamated Bank v. Fair Isaac Corp., No. 20−cv−02533; (4) Alcoa
Community Federal Credit Union v. Fair Isaac Corp., No. 1:20−cv−02559; (5) Getten
Credit Co. v. Fair Isaac Corp., No. 20−cv−02651; (6) Kenmore NY Teachers Federal
Credit Union v. Fair Isaac Corp., No. 20−cv−02755;(7) Alternative Finance, Inc. v. Fair
Isaac Corp., No. 20−cv−03204; (8) City of Boston Credit Union v. Fair Isaac Corp., No.
20−cv−03315; (9) Holmes County Bank & Trust Co. v. Fair Isaac Corp., No.
20−cv−03395; and (10) Garner Properties & Management v. Fair Isaac Corp., No.
20−cv−04575. On review of the proposals advanced by Alternative Finance [61] and the
Consensus Plaintiffs [64], as well as the defense response, R. 74, it would assist the
Court&#0;39;s deliberations to allow both Alternative Finance and the Consensus
Plaintiffs to file separate replies to each other's responses and to the defense's response, R.
74. The replies shall be limited to 10 pages each and are due by 12/04/2020. The Court
notes that, although it is important to take substantive considerations into account in
crafting an efficient litigation plan, two other goals are important: (1) to avoid making, in
effect, definitive substantive decisions that really deserve and require full adversarial
briefing; and (2) to avoid getting bogged down just at the planning stage of the cases. The
Court also notes that the disagreements between Alternative Finance and the Consensus
Plaintiffs might be addressed via pleading in the alternative or pleading multiple classes
(or subclasses), or all or some combination of those approaches. The tracking status
hearing of 11/27/2020 is reset to 12/18/2020 at 8:30 a.m., but to track the case only (no
appearance is required, the case will not be called). Emailed notice (mw, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
  Case: 1:20-cv-02651 Document #: 29 Filed: 11/23/20 Page 2 of 2 PageID #:102

criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
